DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1, Figs. 1A-1D and B3, Fig. 2C in the reply filed on 06/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants identified claims 1-5, 7-11 and 16-20 read into elected Species.
Claims 6 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "13" and "14" have both been used to designate “upstream section “ and “downstream section”.  

Furthermore, Fig. 1B shows arrows of the downstream part D and the upstream part U being opposite to the rotation R upstream/downstream direction. Further confusing which direction is upstream and which direction is downstream. As the “the 

Furthermore, while Figs. 1A-1C show the plasma hole plate 8 being stationary, Fig. 1D shows the plasma hole plate 8 not only moving but also the plasma passage opening 9 becomes larger.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
	The instant Application is examined as apparatus claims.



It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7-11, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser”, however, the Specification discloses reference characters "13" and "14" both as “upstream section “ and “downstream section”. In other words, the Specification fails to disclose this critical feature in Applicants’ apparatus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites “the plasma passage opening is divided in an upstream section  and a downstream section … the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser”, it is not clear for many reasons. First of all, it is not clear “stream” refers to what? A fluid flowing stream in the device? Or the movement or rotation of some component? Even consider movement, the velocity filter 6 is rotation in the direction of R, but Fig. 1D shows that the plasma hole plate 8 may be moving or plasma hole plate 28 may be rotating in the opposite direction O. Together with the mislabel of 13 and 14, it is not clear what the upstream section and downstream section are that is critical to the operation of the claim. Note also in rotation, every component is both upstream and downstream of another component so it won’t resolve the issue.

Claim 1 will be examined inclusive all of the possible interpretations of “stream” direction.

Dependent claims 2-5, 7-11, and 16-20 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1.

Claim 2 recites “the length of the upstream section of the plasma passage opening …” lacks antecedent basis. 



Claims 8 and 19-20 each recites “the plasma passage opening is asymmetrically shaped in relation to the radial direction of the plasma hole plate” lacks antecedent basis. Further, in a circle, there are infinitely number of radial directions (all 360 degree and finer divisions), only one of the radial direction will produce symmetrical shape, by choosing any other radial direction it would be asymmetrical. Note even defining a radial direction through the center of the opening 9, a radial direction through the center of Fig. 2C (a horizontal line) would have been symmetric. Note also this radial direction is NOT the dividing plane 12.

Claim 8 will be examined inclusive any radial direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BROEKMAAT et al. (EP 2410074, from IDS, hereafter ‘074).
‘074 teaches all limitations of:
Claim 1: device for pulsed laser deposition (abstract, the claimed “A device for pulsed laser deposition”), The device 20 has a target mount 2 and a substrate 5. Between the target mount 2 and the substrate 5 a housing of a first shield 6 and a second shield 7 is arranged (Figs. 1-2, [0027], requires a holder for substrate, the claimed “and a substrate with a substrate surface, which device comprises: a substrate holder for holding the substrate; a target arranged facing the substrate surface of the substrate”;
a rotating wheel 12. This rotating wheel 12 has a passage opening 13 and functions as a mechanical filter for the plasma plume 4 ([0025], last two sentences, the 
The laser beam 3 irradiates the target material 2, such that a plasma 23 is generated ([0031], the claimed “a pulsed laser directed onto the target at a target spot for generating a plasma plume of target material, wherein the surface of the target at the target spot faces the substrate surface”); 
the second shield 7 has a somewhat larger passage opening 9 ([0024], last sentence, the claimed “and a plasma hole plate arranged between the target and the substrate, which plasma hole plate has a plasma passage opening”, and “wherein the plasma passage opening is divided in an upstream section and a downstream section by a dividing plane, which is perpendicular to the direction of rotation of the velocity filter, wherein the target spot coincides with the dividing plane” is by definition,
The initial arrangement of the opening 13 and opening 9 can be manually adjusted to any definition of “upstream section” or “downstream section” such that “and wherein the surface area of the upstream section is larger than the surface area of the downstream section at least at the moment of generation of a plasma plume by the pulsed laser”, or obvious to operate this way.
Claim 2: The initial arrangement of the opening 13 and opening 9 can be manually adjusted to any definition of “upstream section” or “downstream section” such that “the length of the upstream section of the plasma passage opening (9) in the direction of rotation of the velocity filter is larger than the length of the downstream section of the plasma passage opening in the direction of rotation of the velocity filter”.

Claims 4 and 10-11: Fig. 1 also shows “wherein, in use a part of the generated plasma plume is shielded by the plasma hole plate on the downstream section side of the dividing plane”, by various definition of downstream or upstream section.
Claim 5: The initial arrangement of the opening 13 and opening 9 to operate “wherein, in use a larger part of the generated plasma plume is shielded on the downstream section side of the dividing plane than on the upstream section side of the dividing plane”).
Claims 7 and 16-18: Figs. 1-2 show “wherein the surface of the target at the target spot is parallel to the substrate surface”.
Claims 8 and 19-20: by selecting off center radial line, it would have “wherein the plasma passage opening is asymmetrically shaped in relation to the radial direction  of the plasma hole plate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120122317 is cited for pulsed laser deposition with rotating mask (Fig. 1).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.